The plaintiff in error, hereinafter referred to as the defendant, was convicted of having possession of a compound mixture of mash, wort and wash, known as whisky beer, fit for distillation, and for the manufacture of whisky; was sentenced to be confined in the county jail for 90 days and to pay a fine of $200 and all costs; and has appealed.
The petition in error and case-made were not filed in this court until the 17th day of July, 1931, 130 days after the rendition of the judgment in the lower court. This being a misdemeanor, the longest period allowed by the statute for perfecting an appeal from the judgment is 120 days after the rendition thereof. The Attorney General has filed a motion to dismiss the pretended appeal for the reason that the purported appeal was not filed in this court within the 120 days after the rendition of the judgment, and for this reason this court has acquired no jurisdiction to hear the appeal on its merits. Forney v. State, 19 Okla. Cr. 354, 200 P. 558; Conner v. State, 24 Okla. Cr. 194, 217 P. 226.
The motion to dismiss the appeal is sustained.
EDWARDS and CHAPPELL, JJ., concur.